       Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 1 of 11




                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  DAVID CORBETT,
                                              Case No. 4:20-cv-00353-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  BISON BOYS, LLC, an Idaho limited
  liability company; TYLER PORTER,
  an individual,

        Defendants.



                                INTRODUCTION

      Before the Court is Defendants Bison Boys, LLC and Tyler Porter’s Motion

to Dismiss Amended Complaint. Dkt. 16. For the reasons that follow, the Court

will deny the motion.

                                 BACKGROUND

      The factual and procedural background of this case is more fully set out in

the Court’s order granting Defendants’ first motion to dismiss. Dkt. 11. Briefly,

David Corbett alleges that Bison Boys, LLC breached a contract that the parties

entered into in April 2019 for Corbett to develop and promote a reality television

series about the Bison Boys.


MEMORANDUM DECISION AND ORDER - 1
       Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 2 of 11




      The Court dismissed Corbett’s first complaint without prejudice, finding that

Corbett’s injury as alleged was too speculative and that he lacked standing to bring

the case. Dkt. 11. Corbett filed an amended complaint alleging breach of contract,

breach of the covenant of good faith and fair dealing, promissory estoppel, unjust

enrichment, and quantum meruit. First Amend. Compl., Dkt. 14 at ¶¶ 40-68.

Corbett is also suing Tyler Porter as an individual for tortious interference with

contract. Id. at ¶¶ 69-74. Bison Boys filed a motion to dismiss the amended

complaint on substantially the same grounds as the dismissal of the first

complaint—lack of Article III injury and Porter being a party to the contract

through his relationship with the company. Dkt. 16.

                               LEGAL STANDARD

      A.     12(b)(1)

      Under Federal Rule of Civil Procedure 12(b)(1), a defendant may bring a

motion to dismiss for lack of subject matter jurisdiction. In a motion challenging

subject matter jurisdiction under Rule 12(b)(1), the plaintiff has the burden of

showing there is jurisdiction to survive defendant's motion to dismiss. Tosco Corp.

v. Communities for a Better Env’t, 236 F.3d 495, 499 (9th Cir. 2001). Where a

FRCP 12(b) motion to dismiss is based on lack of standing, the reviewing court

must defer to the plaintiff's factual allegations, and further must “presume that




MEMORANDUM DECISION AND ORDER - 2
        Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 3 of 11




general allegations embrace those specific facts that are necessary to support the

claim.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

      B.     12(b)(6)

      Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief,” in order to

“give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While a

complaint attacked by a Rule 12(b)(6) motion to dismiss “does not need detailed

factual allegations,” it must set forth “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Id. at 555.

      To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its face.” Id.

at 570. A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Id. at 556. The plausibility standard is not akin to a

“probability requirement,” but it asks for more than a sheer possibility that a

defendant has acted unlawfully. Id. Where a complaint pleads facts that are

“merely consistent with” a defendant's liability, it “stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. at 557.




MEMORANDUM DECISION AND ORDER - 3
        Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 4 of 11




      The Supreme Court identified two “working principles” that underlie

Twombly in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). First, the court need not

accept as true, legal conclusions that are couched as factual allegations. Id. Rule 8

does not “unlock the doors of discovery for a plaintiff armed with nothing more

than conclusions.” Id. at 678-79. Second, to survive a motion to dismiss, a

complaint must state a plausible claim for relief. Id. at 679. “Determining whether

a complaint states a plausible claim for relief will ... be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Id.

                                     ANALYSIS

      A.     Corbett has sufficiently alleged standing.

      Standing is a jurisdictional question that is properly raised in a Rule 12(b)(1)

motion to dismiss. Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115,

1122 (9th Cir. 2010). The standing inquiry “addresses whether the plaintiff is the

proper party to bring the matter to the court for adjudication.” Id. “First and

foremost,” the plaintiff must sufficiently allege an “injury in fact,” that is, a “harm

suffered by the plaintiff that is ‘concrete’ and ‘actual and imminent, not

“conjectural” or “hypothetical.”’” Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 103 (1998) (quoting Whitmore v. Ark., 495 U.S. 149, 155 (1998)).




MEMORANDUM DECISION AND ORDER - 4
           Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 5 of 11




       Construing the facts in a light most favorable to Corbett, as the Court is

required to do, Corbett has sufficiently pled injury in fact. Corbett was plausibly

injured by the loss of the one-year exclusive right to “represent all television,

motion picture rights and ancillary and allied rights in and to the Property to Third

Parties.” Ex. 1, Dkt. 14 at 20; see First Amend. Compl., Dkt. 14 at ¶¶ 17-18. First,

the complaint alleges facts sufficient for the Court to find that this exclusive right

had independent value.1 See First Amend. Compl., Dkt. 14 at ¶ 18 (“In the

entertainment industry, such a right is contracted for, exchanged, sold, and

otherwise valued and treated like other property.”); id. at ¶ 33 (“Bison Boys

offered to pay Corbett an amount to ‘buy him out’ of the Contract because Corbett

had rendered valuable services and because he still had the Exclusive Right. Bison

Boys recognized the economic value of Corbett’s services and the Exclusive

Right.”).

       Moreover, the contract provided separate consideration for the exclusive

right: In exchange for Corbett’s efforts to shop the show, he would get an exclusive

right to represent all rights in the show, including negotiating a third-party contract

which would ultimately compensate him. Corbett has pled facts sufficient to show



       1
         See generally Michael R. Cohen, 25B West’s Legal Forms, Intellectual Property § 24:5
(2020) (discussing producer “shopping agreements” like the one at issue here).



MEMORANDUM DECISION AND ORDER - 5
             Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 6 of 11




that he was plausibly injured by the loss of the opportunity to negotiate a third-

party contract.2 See First Amend. Compl., Dkt. 14 at ¶ 19 (laying out the industry

standard compensation to the producer in agreements such as the one contemplated

here).

         For these reasons, the Court concludes that Corbett has properly alleged

standing in this case.

         B.      Corbett has stated plausible claims against the Bison Boys.

         Corbett also has alleged sufficient facts to survive a motion to dismiss under

12(b)(6).3 In addition to the claims for damages discussed above, Corbett has




         Defendants argue that because Corbett admitted that obtaining the Bison Boys’ desired
         2

third-party contract was an “unlikely outcome,” his damages were entirely speculative. Def.
Brief, Dkt. 16-1 at 6; First Amend. Compl., Dkt. 14 at ¶ 28. However, the Court notes that the
agreement required that the parties “act in good faith and in accordance with customary
entertainment industry practice and not in a manner so as to intentionally frustrate the purpose
and intent of this Agreement.” Ex. 1, Dkt. 14 at 21. Construing the facts in favor of Corbett, it is
plausible that Bison Boys’ insistence that they retain complete control over the show was not in
accordance with customary industry practices, and itself constituted a breach of the agreement.
Thus, Corbett’s claims do not fail for lack of standing based off of his admission that achieving
such a contract was an “unlikely outcome.”
         3
         Defendants assert that Corbett has failed to state a claim upon which relief can be
granted because his damages are impermissibly speculative. In doing so, they challenge each of
Corbett’s claims for relief, because each requires a determination that Defendants’ actions
caused harm to Corbett. See Seaman v. Empire Airlines, Inc., 2017 WL 1731686, at *4 (D. Idaho
May 3, 2017) (describing the elements of breach of contract under Idaho law as: “(1) the
existence of the contract, (2) the breach of the contract, (3) the breach caused damages, and (4)
the amount of those damages”); Idaho First Nat’l Bank v. Bliss Valley Foods, Inc., 121 Idaho
266, 287-88 (1991) (noting that the covenant of good faith and fair dealing is implied in all
(Continued)



MEMORANDUM DECISION AND ORDER - 6
        Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 7 of 11




plausibly stated a claim for reliance damages. Under Idaho law, “an award of

reliance damages ‘returns the plaintiff to its precontractual position by putting a

dollar value on the detriment the plaintiff incurred in reliance on the now-broken

promise.’” SilverWing at Sandpoint, LLC v. Bonner County, 164 Idaho 786, 797

(2019) (quoting 24 Williston on Contracts § 64:4 (4th ed. 2018)). The Idaho

Supreme Court has clarified that “when an expense was both incurred in reliance

on the contract and was a cost of performance, it cannot be double counted in an

award of reliance and expectation damages.” Burns Concrete, Inc. v. Teton County,

2020 WL 6387865, at *11 (Idaho 2020).

       The Court in Burns Concrete followed the Restatement (Second) of

Contracts in noting that reliance damages must be reduced by any loss that the

defendant can prove with reasonable certainty that the plaintiff would have



contracts and that breach “results in contract damages”) (quoting Metcalf v. Intermountain Gas
Co., 116 Idaho 622, 627 (1989)); Profits Plus Capital Management, LLC v. Podesta, 156 Idaho
873, 891 (2014) (“The elements required to support [a claim of promissory estoppel] are: ‘(1)
one party’s reliance on a promise creates a substantial economic detriment, (2) the reliance was
or should have been foreseeable, and (3) the reliance was reasonable and justified.’”) (quoting
Grover v. Wadsworth, 147 Idaho 60, 64 (2009)); Lincoln Land Co. v. LP Broadband, Inc., 163
Idaho 105, 109 (2017) (“To establish a claim for unjust enrichment, a plaintiff must prove: ‘(1)
there was a benefit conferred upon the defendant by the plaintiff; (2) appreciation by the
defendant of such benefit; and (3) acceptance of the benefit under circumstances that would be
inequitable for the defendant to retain the benefit without payment to the plaintiff for the value
thereof.’”) (quoting Stevenson v. Windermere Real Estate/Capital Grp., Inc., 152 Idaho 824, 827
(2012)); Barry v. Pac. West Constr. Inc., 140 Idaho 827, 834 (2004) (noting that “[r]evovery
under a quantum meruit theory is measured by ‘the reasonable value of the services rendered or
goods received.’” (quoting Erickson v. Flynn, 138 Idaho 430, 434-35 (2002)).



MEMORANDUM DECISION AND ORDER - 7
       Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 8 of 11




suffered if the contract had been performed. Id. (quoting Restatement (Second) of

Contracts § 349 (1981)). The Restatement further provides that an injured plaintiff

“may, if he chooses, ignores the element of profit and recover as damages his

expenditures in reliance.” Restatement (Second) of Contracts § 349 cmt. a (2020).

The injured party may also elect to recover reliance damages in a contract under

which he would have had a loss rather than a profit, but in that case, “it is open to

the party in breach to prove the amount of the loss, to the extent that he can do so

with reasonable certainty . . ., and have it subtracted from the injured party’s

damages.” Id.

      Construing the facts favorably to Corbett, it is plausible that he has suffered

recoverable reliance damages. Corbett alleges that he spent time and money

promoting the show in furtherance of his obligations under the exclusive right

portion of the contract. First Amend. Compl., Dkt 14 at ¶ 36. He also alleges that in

reliance on the contract, he turned down other lucrative business opportunities. Id.

at ¶ 37. Damages for these injuries are potentially recoverable. See Restatement

(Second) of Contracts § 344 cmt. a (2020) (“The promisee may have changed his

position in reliance on the contract by, for example, incurring expenses in

preparing to perform, in performing, or in foregoing opportunities to make other

contracts. In that case, the court may recognize a claim based on his reliance rather




MEMORANDUM DECISION AND ORDER - 8
       Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 9 of 11




than on his expectation.”).

      To the extent that Bison Boys allege that Corbett would have suffered a loss

under the contract entitling them to an offset, that is not an appropriate

determination on a motion to dismiss, where the Court is required to construe all

facts in favor of Corbett.

      Because Corbett has stated plausible claims for relief, the Court will deny

Bison Boys’ motion to dismiss.

      C.     Corbett has stated a plausible claim against Tyler Porter.

      Finally, Corbett has sufficiently pled a claim against Tyler Porter. “It is well

established law in Idaho that a party cannot tortiously interfere with its own

contract.” Jenkins v. Boise Cascade Corp., 141 Idaho 233, 243 (2005) (citing

Ostrander v. Farm Bureau Mut. Ins. Co., 123 Idaho 650, 654 (1993)). Where a

defendant’s actions fall within the scope of their authority as an agent to the

contracting party, there is no third party to the contract and the defendant cannot be

liable for tortious interference with the contract. BECO Constr. Co. v. J-U-B

Eng’rs, Inc., 145 Idaho 719, 724 (2008).

      “A member is not an agent of a limited liability company solely by reason of

being a member.” Idaho Code § 30-25-301(a) (2021). Rather, the determination of

whether an agency relationship exists is a question of fact, with the burden on the




MEMORANDUM DECISION AND ORDER - 9
       Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 10 of 11




party asserting agency. Nelson v. Kaufman, 458 P.3d 139, 145 (Idaho 2020);

Melichar v. State Farm Fire & Cas. Co., 143 Idaho 716, 723 (2007). The Court

may decide as a matter of law, however, whether a given set of facts are sufficient

to constitute an agency relationship. Id.

      Here, Corbett has plausibly stated a claim for tortious interference with

contract against Tyler Porter. Corbett alleges that Porter was acting outside of the

scope of any agency relationship with the Bison Boys by making

“misrepresentations to the members of Bison Boys regarding Corbett for the

wrongful purpose of inducing Bison Boys to breach its obligations to Corbett” and

“for the wrongful purpose of diverting the business opportunity to himself or a

company controlled by him.” First Amend. Compl., Dkt. 14 at ¶ 38. Taking these

allegations as true, it is plausible that Porter was not acting within the scope of any

agency relationship he had with Bison Boys during the relevant time. Cf. In re

Jaques, 615 B.R. 608, 628 (Bankr. D. Idaho 2020) (noting that an LLC member’s

actions are “undertaken outside the normal performance of his or her duties” and

are thus out of the scope of the limited liability protection when “the member is not

acting within the bounds of her duties or obligations as a member of the company,

but in his or her own self-interest”).

      For these reasons, Defendants’ motion to dismiss will be denied.




MEMORANDUM DECISION AND ORDER - 10
      Case 4:20-cv-00353-BLW Document 22 Filed 03/01/21 Page 11 of 11




                                     ORDER


     IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss (Dkt. 16)

is DENIED.



                                         DATED: March 1, 2021


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 11
